Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 199, 201 and 202 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 199 recites the limitation "the result of hashing" in line 1.
Claim 201 recites the limitation "the date and/or the time" in line 2.
Claim 202 recites the limitation "the true hash of the previous data transaction" in line 5.
Claim 202 recites the limitation "the true hash of a previous data transaction" in line 7.
There are insufficient antecedent basis for these limitations in the above identified claims.
Claim 201 recites “"the date and/or the time", and the term “and/or” is ambiguous and renders claim 201 indefinite for lacking clarity in defining boundary and scope of the claimed limitations. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 197-201 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BACK et al. (Hereinafter referred to as BACK, Us. Pub. No.: 20160330034).

As per claim 197:
BACK discloses a method of recording a data transaction comprising, at a device associated with a first entity (0005-0006: sidechain validator server):
determining first seed data (0033: Assets are transferred to the pegged sidechains by providing proofs of possession in the transferring transactions themselves, avoiding the need for nodes to track the sending chain; These inputs are tagged with an asset type, e.g. the genesis hash of the asset's originating blockchain);
generating a record of a first data transaction between the first entity and a second entity (0030-0031: pegged sidechains; transfer of assets; 0033: asset transferring transactions);
H(H(data1)∥H(data2)=commitment);
generating a first hash by hashing the second seed data, the first hash comprising a history of data transactions involving the first entity (0016: blockheader commitments a hash: given data x, one can publish H(x) where H is a hash function, and only later reveals x (e.g., by using a hash table or Merkel Tree] to previous headers form a blockchain (or “chain), which provides a well-defined ordering for transactions (i.e., each subset of the blockchain has a least element in the ordering) collection of blocks, on which all users must (eventually) come to consensus which determines the history of asset control and provides a computationally unforgeable time ordering for transactions; 0069-0071: proof of work, hashpower; 0077).
storing the first hash against the record of the first data transaction in a memory (0077: record output, 0084; 0096: memory RAM to provide to implement pegged sidechains and store hash transactions).

As per claim 198:


As per claim 199:
BACK discloses wherein the starting hash is the result of hashing a record of a previous data transaction involving the first entity (0088: include root hash in each block; obtain a commitment to every element in the tree, since hash commitments are transitive, with Merkel Tree; H(H(data1)∥H(data2)=commitment).

As per claim 200:
BACK discloses wherein the starting hash comprises a random hash (0092: Random seed; seed to initialize a cryptographic deterministic random number generator, such as, for example, NIST HMAC_DRBG).

As per claim 201:
BACK discloses wherein the random hash comprises at least one of a signature from the device, the date and/or the time that the random hash was generated (0017-0018: multi-party signature or DMM –secure ledge in blockchain header; 0080; 0084-0085).

Allowable Subject Matter
Claims 202-216 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 
The applicant’s invention is directed to a Tereon module architecture to provide ACID (atomicity, consistency, isolation, and durability) consistency model for databases that state that each database transaction must succeed if the entire transaction is required to be rolled back (atomicity), cannot leave the database in an inconsistent state (consistency), cannot interfere with each other (isolation); and must persist, even when the servers restart (durability). ACID (atomicity, consistency, isolation, and durability) consistency model is needed over large-scale systems that in known systems can only benefit from BASE (basic availability, soft-state, and eventual consistency) consistency, particularly by applying to ACID to blockchain database transactions as having allowable subject matters:
In Claim 202: wherein providing second seed data further comprises combining a first zero-knowledge proof and a second zero-knowledge proof with the first seed data and the record of the first data transaction, wherein: the first zero-knowledge proof comprises proof that the starting hash comprises the true hash of the previous data transaction involving the first entity; and the second zero-knowledge proof comprises proof that a second hash comprises the true hash of a previous data transaction involving the second entity.
In claim 216: sending the first hash to a device associated with the second entity; receiving a second hash from a device associated with the second entity, wherein the second hash comprises a hash of a previous data transaction involving the second entity; and generating a 

BRI (Broadest Reasonable Interpretation)
The above claims under examination have been given their BRI consistent with the applicant’s disclosure as it would be interpreted by one of ordinary skill in the art and the following claim words or terms or phrases or languages have been given to them the following reasonable BRI considerations in view of the applicant’s disclosure in order to construe boundary and scope of the claimed limitations. For example, for the following claim words or terms or phrases or languages, the examiner recites BRI considerations from the applicant’s disclosure as follows:
Seed or Seed Data:
[0020] The first seed data may comprise a starting hash. The starting hash may be the result of hashing a record of a previous data transaction involving the first entity. The starting hash may comprise a random hash. The random hash may comprise at least one of a signature from the device, the date and/or the time that the random hash was generated.
[0021] Providing second seed data may further comprise combining a first zero-knowledge proof and a second zero-knowledge proof with the first seed data and the record of 
[0294] A system hash can also be added to each record. This will be a hash of the record where the seed will be the hash of the previous action on the system, irrespective of whether or not that action relates to the account to which the record being hashed belongs. If the system hash is added then a hash chain within each account, and a hash chain of the system as a whole, is provided.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784.  The examiner can normally be reached on 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TECHANE GERGISO/Primary Examiner, Art Unit 2494